 1   JOINTLY SUBMITTED

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10

11   ANDREW PERRONG and JAMES EVERETT                    Case No. 2:19-cv-00115-RFB-EJY
     SHELTON, individually and on behalf of all others
12   similarly situated,                                 STIPULATION TO EXTEND THE
                                                         DEADLINES TO SUBMIT AND
13                                 Plaintiff,            RESPOND TO DISPOSITIVE
                                                         MOTIONS ON PHASE I ISSUES BY 14
14           vs.                                         DAYS; [PROPOSED] ORDER
15   TOMORROW ENERGY CORP fka SPERIAN
     ENERGY CORP, a Nevada corporation, and
16   ENERGY GROUP CONSULTANTS, INC., a
     Kansas corporation, BAETYL GROUP LLC, a
17   Texas limited liability company,
18                                 Defendants.
19   Related Cross-Claims and Third-Party Claims.
20

21

22

23

24

25

26

27

28
     153423.00602/122939679v.3
                                STIPULATION TO EXTEND THE MARCH 31, 2020
                   DEADLINE TO SUBMIT DISPOSITIVE MOTIONS ON PHASE I ISSUES BY 14 DAYS
 1           This stipulation is entered into by and between Tomorrow Energy Corp. fka Sperian Energy

 2   Corp. (“Tomorrow Energy” or “Sperian”), Andrew Perrong (“Mr. Perrong”), James Everett Shelton

 3   (“Mr. Shelton”) (together, with Mr. Perrong, “Plaintiffs”), Energy Group Consultants, Inc. (“EGC

 4   Inc.”), and Energy Group Consultants, LLC (“EGC LLC”), and made with reference to and in

 5   contemplation of the following facts and circumstances:

 6           1.      On November 8, 2019, the aforementioned parties appeared before the Honorable

 7   Magistrate Judge Elayna J. Youchah for a status conference. Among other things, the Court ordered

 8   that discovery be bifurcated. (Dkt. No. 104.)

 9           2.      On December 10, 2019, the parties appeared before the Honorable Magistrate Judge

10   Elayna J. Youchah for a telephonic status conference. Among other things, the Court established a

11   March 31, 2020 deadline by which to file dispositive motions on Phase I issues. (Dkt. No. 106.)

12           3.      Phase I discovery recently concluded. To allow additional time to review documents

13   and information exchanged during Phase I discovery, the parties agree, subject to the Court’s

14   approval, that the deadline by which to file dispositive motions on Phase I issues is extended by 14

15   days, from March 31, 2020 to April 14, 2020.

16           4.      The parties also agree that the deadline by which to respond to the dispositive

17   motions on Phase I issues is extended by 14 days, from April 21, 2020 to May 5, 2020.

18           5.      The parties also agree that the deadline by which to submit a reply in support of

19   dispositive motions on Phase I issues is extended by 14 days, from May 5, 2020 to May 19, 2020.

20           IT IS SO STIPULATED between counsel for the parties that (i) the deadline by which to file

21   dispositive motions on Phase I issues is extended by 14 days, from March 31, 2020 to April 14,

22   2020, (ii) the deadline by which to respond to the dispositive motions on Phase I issues is extended

23   by 14 days, from April 21, 2020 to May 5, 2020, and (iii) the deadline by which to submit a reply in

24   support of dispositive motions on Phase I issues is extended by 14 days, from May 5, 2020 to May

25   19, 2020.

26

27

28
     153423.00602/122939679v.3                        2
                               STIPULATION TO EXTEND THE MARCH 31, 2020
                  DEADLINE TO SUBMIT DISPOSITIVE MOTIONS ON PHASE I ISSUES BY 14 DAYS
 1
     DATED: March 23, 2020
 2                                       By: /s/ Harrison Brown
                                                 BLANK ROME LLP
 3                                               Ana Tagvoryan (admitted pro hac vice)
                                                 atagvoryan@blankrome.com
 4                                               Harrison Brown (admitted pro hac vice)
                                                 hbrown@blankrome.com
 5                                               Dustin Moaven (pending admission pro hac vice)
                                                 dmoaven@blankrome.com
 6                                               2029 Century Park East | 6th Floor
                                                 Los Angeles, CA 90067
 7                                               Telephone:424.239.3400
                                                 Facsimile: 424.239.3434
 8
                                                KRAVITZ, SCHNITZER & JOHNSON, CHTD.
 9                                              Gary Schnitzer (Nevada Bar No. 395)
                                                gschnitzer@ksjattorneys.com
10                                              8985 S. Eastern Avenue, Suite 200
                                                Las Vegas, Nevada 89123
11                                              Telephone:702.362.6666
                                                Facsimile: 702.362.2203
12
                                         Attorneys for
13                                       TOMORROW ENERGY CORP.
                                         fka SPERIAN ENERGY CORP.
14

15   DATED: March 23, 2020
                                         By: /s/ Adam Knecht
16                                               ALVERSON TAYLOR & SANDERS
                                                 Kurt Bonds
17                                               kbonds@alversontaylor.com
                                                 Adam Knecht
18                                               aknecht@alversontaylor.com
                                                 6605 Grand Montecito Parkway, Suite 200
19                                               Las Vegas, NV 89149
                                                 Telephone:702.384.7000
20                                               Facsimile: 702.385.7000
21                                       Attorneys for
                                         ENERGY GROUP CONSULTANTS, INC. and
22                                       ENERGY GROUP CONSULTANTS, LLC
23

24

25

26

27

28
     153423.00602/122939679v.3                   3
                             STIPULATION TO EXTEND THE MARCH 31, 2020
                DEADLINE TO SUBMIT DISPOSITIVE MOTIONS ON PHASE I ISSUES BY 14 DAYS
 1
     DATED: March 23, 2020
 2                                       By: /s/ Adrienne McEntee
                                                 TERRELL MARSHALL LAW GROUP PLLC
 3                                               Adrienne McEntee (admitted pro hac vice)
                                                 amcentee@terrellmarshall.com
 4                                               Jennifer Murray (admitted pro hac vice)
                                                 jmurray@terrellmarshall.com
 5                                               936 North 34th Street, Suite 300
                                                 Seattle, WA 98103
 6                                               Telephone:206.816.6603
                                                 Facsimile: 206.319.5450
 7
                                                PARONICH LAW, P.C.
 8                                              Anthony Paronich (admitted pro hac vice)
                                                anthony@paronichlaw.com
 9                                              350 Lincoln Street, Suite 2400
                                                Hingham, MA 02043
10                                              Telephone:617.485.0018
                                                Facsimile: 508.318.8100
11
                                                LAW OFFICES OF CRAIG B. FRIEDBERG
12                                              Craig Friedberg
                                                attcbf@cox.net
13                                              4760 South Pecos Road, Suite 103
                                                Las Vegas, Nevada 89121
14                                              Telephone:702.435.7968
                                                Facsimile: 702.946.0887
15
                                         Attorneys for
16                                       ANDREW PERRONG and JAMES EVERETT SHELTON
17

18

19

20

21

22

23

24

25

26

27

28
     153423.00602/122939679v.3                   4
                             STIPULATION TO EXTEND THE MARCH 31, 2020
                DEADLINE TO SUBMIT DISPOSITIVE MOTIONS ON PHASE I ISSUES BY 14 DAYS
 1                                        [PROPOSED] ORDER

 2           Upon the stipulation of the parties, and good cause appearing, IT IS HEREBY ORDERED

 3   that (i) the deadline by which to file dispositive motions on Phase I issues is extended by 14 days,

 4   from March 31, 2020 to April 14, 2020, (ii) the deadline by which to respond to the dispositive

 5   motions on Phase I issues is extended by 14 days, from April 21, 2020 to May 5, 2020, and (iii) the

 6   deadline by which to submit a reply in support of dispositive motions on Phase I issues is extended

 7   by 14 days, from May 5, 2020 to May 19, 2020.

 8           SO ORDERED.

 9
     DATED: March 24, 2020
10
                                            By:
11                                                Elayna J. Youchah
                                                  United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     153423.00602/122939679v.3                        5
         [PROPOSED] ORDER EXTENDING THE MARCH 31, 2020 DEADLINE TO SUBMIT DISPOSITIVE
                             MOTIONS ON PHASE I ISSUES BY 14 DAYS
